Title: From James Madison to Albert Gallatin, 3 January 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, January 3d. 1807.

I have the honor to request that you will be pleased to issue your warrant on the appropriations for the relief of distressed Seamen for Seventy three dollars and eighty three cents, in favor of William Mc.Creevy, holder of the enclosed bill drawn upon me on the 10th. day of September last by William Riggin Consul of the United States at Trieste, who is to be charged with and held accountable for the same.  I am &c.

James Madison.

